Citation Nr: 0619236	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-22 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a herniated 
nucleus pulposus at L5-S1 with limitation of motion, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased initial evaluation for right 
lower extremity radiculopathy due to a herniated nucleus 
pulposus at L5-S1, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977, and from July 1978 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that increased the veteran's evaluation for his 
service connected herniated nucleus pulposus at L5-S1 with 
limitation of motion to a 20 percent evaluation, and which 
granted the veteran a separate 10 percent evaluation for 
right lower extremity radiculopathy due to a herniated 
nucleus pulposus at L5-S1.  The veteran continues to disagree 
with the level of disability assigned.

The Board also points out, as to the matter of entitlement to 
an increased evaluation for the veteran's left wrist, while a 
Statement of the Case was issued in July 2005, the veteran 
did not perfect an appeal of this matter; therefore it is not 
in appellate status.


FINDINGS OF FACT

1.  The veteran's herniated nucleus pulposus at L5-S1 with 
limitation of motion is currently manifested by muscle spasm 
and forward flexion of the thoracolumbar spine of greater 
than 30 degrees.  There is no evidence that the veteran's 
service-connected spine disability has resulted in 
incapacitating episodes of at least four weeks during the 
previous year. 

2.  The veteran's right lower extremity radiculopathy due to 
a herniated nucleus pulposus at L5-S1 is currently manifested 
by pain, consistent with no more than mild incomplete 
paralysis of the sciatic nerve.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's herniated nucleus pulposus at L5-S1 with 
limitation of motion have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5243-8526 (2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's right lower extremity radiculopathy 
due to a herniated nucleus pulposus at L5-S1 have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated in March 2003.  The 
originating agency essentially asked the veteran to submit 
any pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA fee basis examinations.  
In addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records, private treatment 
records, and reports of VA fee basis examinations.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2005).  

As to the veteran's claim for an increased initial evaluation 
for right lower extremity radiculopathy due to a herniated 
nucleus pulposus at L5-S1; the United States Court of Appeals 
for Veterans Claims (Court) has noted that there is a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court in AB v. Brown, 6 Vet. App. 35 at 38 (1993), stated 
that a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and it follows that an 
increased rating remains in controversy where less than the 
maximum is awarded.
 
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2005).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

As to the veteran's evaluation for his service connected low 
back disability with limitation of motion, while this appeal 
was pending, the provisions of VA's Schedule for Rating 
Disabilities addressing disabilities of the spine, were 
changed effective September 26, 2003.  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  However, if the revised regulations are more 
favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 26, 2003, Diagnostic Code 5292 provided 
for a 40 percent rating for severe limitation of motion of 
the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 10 percent 
evaluation for slight limitation of motion of the lumbar 
spine.

A rating of 40 percent was also warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of least four weeks but less than six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5293.  

Under the revised criteria of DC 5243, effective September 
26, 2003, intervertebral disc syndrome can be rated 
(preoperatively or postoperatively) on two alternative 
tracks: either based on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, with the assigned rating based on 
whichever method results in the higher evaluation.  38 C.F.R. 
§ 4.71a, DC 5243.

As detailed above, the RO assigned a 20 percent rating for 
the orthopedic manifestations of the veteran's back 
disability and a separate 10 percent rating for the 
neurological manifestation of radiculopathy of the right 
lower extremity.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  If intervertebral disc syndrome is present in 
more than one spinal segment-provided that the effects in 
each spinal segment are clearly distinct- each segment should 
be evaluated based on chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, DC 5243.  (In this case, the medical record does not 
reflect that the veteran's disability has clearly distinct 
effects between spinal segments).  A 40 percent rating is 
assigned when the total duration of incapacitating episodes 
is at least four weeks but less than six weeks during the 
previous 12 months.  38 C.F.R. § 4.71a, DC 5243.

The veteran's right lower extremity radiculopathy due to a 
herniated nucleus pulposus at L5-S1 is currently rated as 10 
percent disabled under 38 C.F.R. § 4.121a, Diagnostic Code 
8520 (2005), for paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability evaluation; moderate incomplete paralysis warrants 
a 20 percent disability evaluation; moderately severe 
incomplete paralysis warrants a 40 percent disability 
evaluation; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent disability evaluation.  
An 80 percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost. 

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the veteran's 
service-connected herniated nucleus pulposus at L5-S1 with 
limitation of motion.  In this regard, the Board notes that a 
report of a VA fee basis examination dated April 2003 
indicates that the veteran was found to have flexion of 50 
degrees, extension of 10 degrees, right and left lateral 
flexion of 20 degrees, and active right and left rotation of 
25 degrees.  All ranges of motion were noted to exhibit pain; 
and the veteran was also found to have paraspinal muscle 
spasm at L4-L5 and L5-S1.  The report of a VA fee basis 
examination dated September 2005 indicates that the veteran 
had flexion of 55 degrees, extension of 10 degrees, right and 
left lateral flexion of 20 degrees, and right and left 
rotation of 30 degrees, with pain on all ranges of motion.  
The veteran was noted to have paraspinal muscle spasm at L3-
L4, L4-L5, and L5-S1.  Considering the old criteria, the 
Board does not find this level of limitation of motion to be 
consistent with a finding of severe limitation of motion, 
such that a higher rating would be warranted.  Under the new 
criteria, the evidence does not show forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine, such that a 
higher rating would be warranted.  Thus the Board finds that 
the preponderance of the evidence of record is against the 
grant of a higher evaluation for the veteran's low back 
strain.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

The Board notes that a rating under the relevant Diagnostic 
Codes pertaining to intervertebral disc syndrome (IVDS) was 
considered; however, there is no history of incapacitating 
episodes as prescribed by a physician.  There is no 
documented evidence that the veteran has incapacitating 
episodes lasting between four to six weeks in a year.  In any 
case, there is simply no evidence suggesting that a 40 
percent rating under the "incapacitating episodes" track is 
warranted.

The Board also finds that an increased initial evaluation is 
not warranted for a right lower extremity radiculopathy due 
to a herniated nucleus pulposus at L5-S1.  In this regard, 
the report of a VA fee basis examination dated April 2003 
indicates that the veteran reported pain radiating to the 
right lower extremity but he denied any numbness or tingling.  
Examination at that time noted motor strength within normal 
limits at 5/5 in the lower extremities, with no evidence of 
muscle atrophy, intact sensation, and deep tendon reflexes of 
1+ in the knees and ankles.  The report of a September 2005 
VA fee basis examination report indicates that the veteran 
reported pain radiating to the right lower extremity; 
however, motor strength was within normal limits at 5/5 in 
the lower extremities, there was no evidence of muscle 
atrophy, sensation was intact in the lower extremities, and 
deep tendon reflexes were 2+ in the patellae and the ankles.  
The Board does not find these results to be indicative of a 
moderate incomplete paralysis of the sciatic nerve such that 
a higher rating would be warranted.  While the veteran has 
consistently reported pain radiating to his right lower 
extremity, objective findings have been minimal.  Therefore 
the Board finds that the preponderance of the evidence of 
record indicates that the veteran is not entitled to a higher 
rating.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for right lower extremity radiculopathy 
due to a herniated nucleus pulposus at L5-S1, and at no time 
has it been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.  As the preponderance 
of the evidence is also against the claim, the benefit-of-
the-doubt doctrine does not apply, and an increased initial 
rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to an increased rating for a herniated nucleus 
pulposus at L5-S1 with limitation of motion, currently 
evaluated as 20 percent disabling, is denied.

Entitlement to an increased initial evaluation for right 
lower extremity radiculopathy due to a herniated nucleus 
pulposus at L5-S1, currently evaluated as 10 percent 
disabling, is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


